DETAILED ACTION
This is a Final Office action is in response to communications filed on June 10th, 2021. Claims 1, 3, and 9 are amended and claim 2 is cancelled. Claim(s) 1 and 3-9 have been examined in this application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed and claims the benefit of priority from the prior Indian Provisional Application No. 201811036238, filed on September 26th, 2018, the entire contents of which are incorporated herein by reference. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 and 3-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1: Claims 1-9 is/are drawn to system (i.e., a manufacture). As such, claims 1-9 is/are drawn to one of the statutory categories of invention (Step 1: YES).
Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.  
Claim 1: A system to recording a receipt of a transaction, the system comprising: 
a point of sale device at a seller location, accepting a sales data input indicating a purchase by a customer; 
a transceiver coupled to the point of sale terminal, the transceiver transmitting the sales input data; 
a transaction server configured to receive the sales input data, the transaction server generating an electronic receipt of a sale based on the sales input data; 
a transceiver paired with a mobile device, the transceiver sending the receipt to the mobile device for storage, the transaction server being configured to receive an image of a paper receipt scanned from a camera on the mobile device, to convert the scanned paper receipt into a readable template, to determine the transaction type, date of transaction, and amount of transaction on the paper receipt, and to cause the readable template to be stored as a digitized receipt; 
a customer interface generator that generates a customer interface on the mobile device, the customer interface including a display of the generated electronic receipt of the purchase from the seller location and the digitized receipt; 
a database storing the electronic receipt, the digitized receipt, identification data associated with at least one registered seller, and identification data associated with at least one customer; 
natural language processor (NLP) to generate a promotion based on the analyzed electronic receipt and the digitized receipt to the customer or to target an other customer.
(Examiner notes: The above claim terms underlined fall under Step 2A - Prong Two analysis section detailed below)
	The claimed invention is directed to receive an image of a paper receipt scanned to determine the transaction type, date of transaction, and amount of transaction and stored as a digitized receipt of the purchase from the seller location associated with at least one registered seller, and identification data associated with at least one customer and analyzes the electronic receipt and the digitized receipt to generate a promotion, that under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	Dependent claims 3-9 are directed to data is provided for the receipt to allow classification of the receipt, displaying sales at the seller location including the sale and produces a chart of sales of different products, records the sale in a sales database associated with the seller and database storing the receipt, identification data associated with at least one registered seller and identification data associated with at least one customer, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
	Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.
	Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
	The claim(s) recite the additional elements/limitations of 
“A system … comprising: 
a point of sale device …; 
a transceiver coupled to the point of sale terminal, the transceiver transmitting the sales input data; 
transaction server configured to receive the sales input data, the transaction server generating a receipt …; 
a transceiver paired with a mobile device, the transceiver sending the receipt to the mobile device for storage, the transaction server being configured to receive an image of a paper receipt scanned from a camera on the mobile device …; 
a customer interface generator that generates a customer interface on the mobile device …; 
a database storing the electronic receipt …; 
and an analytics module that analyzes the electronic receipt and the digitized receipt using a natural language processor (NLP) to generate a promotion …” (Claim(s) 1)
The requirement to execute the claimed steps/functions using “A system … comprising: a point of sale device …; a transceiver coupled to the point of sale terminal, the transceiver transmitting the sales input data; a transaction server configured to receive the sales input data, the transaction server generating a receipt …; a transceiver paired with a mobile device, the transceiver sending the receipt to the mobile device for storage, the transaction server being configured to receive an image of a paper receipt scanned from a camera on the mobile device …; a customer interface generator that generates a customer interface on the mobile device …; a database storing the electronic receipt …; and an analytics module that analyzes the electronic receipt and the digitized receipt using a natural language processor (NLP) to generate a promotion …” (Claim(s) 1), is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, see MPEP 2106.05(f)).
	The recited additional element(s) of “A system … comprising: a point of sale device …; a transceiver coupled to the point of sale terminal, the transceiver transmitting the sales input data; a transaction server configured to receive the sales input data, the transaction server generating a receipt …; a transceiver paired with a mobile device, the transceiver sending the receipt to the mobile device for storage, the transaction server being configured to receive an image of a paper receipt scanned from a camera on the mobile device …; a customer interface generator that generates a customer interface on the mobile device …; a database storing the electronic receipt …; and an analytics module that analyzes the electronic receipt and the digitized receipt using a natural language processor (NLP) to generate a promotion …” (Claim(s) 1), additionally serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computerized environments (e.g., accept, transmit, receive, generate, analyze performed by a server, transceiver, and point of sale terminal). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
	The recited additional element(s) of “A system … comprising: a point of sale device …; a transceiver coupled to the point of sale terminal, the transceiver transmitting the sales input data; a transaction server configured to receive the sales input data, the transaction server generating a receipt …; a transceiver paired with a mobile device, the transceiver sending the receipt to the mobile device for storage, the transaction server being configured to receive an image of a paper receipt scanned from a camera on the mobile device …; a customer interface generator that generates a customer interface on the mobile device …; a database storing the electronic receipt …; and an analytics module that analyzes the electronic receipt and the digitized receipt using a natural language processor (NLP) to generate a promotion …” (Claim(s) 1), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). The recited additional element(s) do not meaningfully limit the claim because receive an image of a paper receipt scanned to determine the transaction type, date of transaction, and amount of transaction and stored as a digitized receipt of the purchase from the seller location associated with at least one registered seller, and identification data associated with at least one customer and analyzes the electronic receipt and the digitized receipt to generate a promotion would be required in any implementation of the abstract idea. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application. (See MPEP 2106.05(g)).
	Dependent claim 3-9 fails to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
	As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “A system … comprising: a point of sale device …; a transceiver coupled to the point of sale terminal, the transceiver transmitting the sales input data; a transaction server configured to receive the sales input data, the transaction server generating a receipt …; a transceiver paired with a mobile device, the transceiver sending the receipt to the mobile device for storage, the transaction server being configured to receive an image of a paper receipt scanned from a camera on the mobile device …; a customer interface generator that generates a customer interface on the mobile device …; a database storing the electronic receipt …; and an analytics module that analyzes the electronic receipt and the digitized receipt using a natural language processor (NLP) to generate a promotion …” (Claim(s) 1), is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful see MPEP 2106.05(f)).
	The recited additional element(s) of “A system … comprising: a point of sale device …; a transceiver coupled to the point of sale terminal, the transceiver transmitting the sales input data; a transaction server configured to receive the sales input data, the transaction server generating a receipt …; a transceiver paired with a mobile device, the transceiver sending the receipt to the mobile device for storage, the transaction server being configured to receive an image of a paper receipt scanned from a camera on the mobile device …; a customer interface generator that generates a customer interface on the mobile device …; a database storing the electronic receipt …; and an analytics module that analyzes the electronic receipt and the digitized receipt using a natural language processor (NLP) to generate a promotion …” (Claim(s) 1), merely to generally link the use of the judicial exception to a particular technological environment or field of use. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
	The recited additional element(s) of “receive an image of a paper receipt scanned from a camera on the mobile device …; a customer interface generator that generates a customer interface on the mobile device …; a database storing the electronic receipt …; and an analytics module that analyzes the electronic receipt and the digitized receipt using a natural language processor (NLP) to generate a promotion …” (Claim(s) 1), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea) i.e. receive an image of a paper receipt scanned to Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition), is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) (See MPEP 2106.05(d) (II)).
	This conclusion is based on a factual determination. Applicant’s own published disclosure at paragraph [0015 and 0023] acknowledges that “The system 100 includes a transaction server 110 that is coupled to a series of customer devices 120, 122 and 124. The customer devices 120, 122, and 124 may be mobile devices such as smart phones. Each of the customer devices 120, 122 and 124 has a transaction application that communicates with the transaction server 110 and allows the storage of receipts for the convenience of the customer” and “The customer ID and transaction data is transmitted during the purchase transaction from the consumer device such as the devices 120, 122, and 124 in FIG. 1. At the same time, transaction data is also transferred from the seller's POS device, such as the device 130, to the transaction API 200 of the transaction server 110. The transaction data will be mapped to the 
	Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer or/and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
	The dependent claims 3-9 fails to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
	The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. 20120284081 by (“Cheng”) in view of U.S Pub. 20170309137 by (“Shah”).
Regarding claim(s) 1, Cheng discloses, the transaction server being configured to receive an image of a paper receipt scanned from a camera on the mobile device, to convert the scanned paper receipt into a readable template, to determine the transaction type, date of transaction, and amount of transaction on the paper receipt, and to cause the readable template to be stored as a digitized receipt (“Paper receipts may be scanned into digital format using scanner 112 connected to computing appliance 111. Receipt 113 represents a digitized version of a paper receipt. In addition to OCR scanning, paper receipts may also be digitized by photographing such receipts using a hand-held smart phone, iPhone, or similar electronic communications device. The digitized receipt data is represented as receipt data 113 displayed on computing appliance 111”) (0031-0032); 
a customer interface generator that generates a customer interface on the mobile device (“paper receipts may also be digitized by photographing such receipts using a hand-held smart phone, iPhone, or similar electronic communications device. The digitized receipt data is represented as receipt data 113 displayed on computing appliance 111”) (0031), the customer interface including a display of the generated electronic receipt of the purchase from the seller location and the digitized receipt (“Other information provided on a paper or digital itemized receipt include the name and store number of the shopping outlet, identification of the transaction terminal used to generate the record or purchase, the identification of the operator of the transaction terminal (if applicable), the date and time of purchase, etc.”) (0032); 
a database storing the electronic receipt, the digitized receipt, identification data associated with at least one registered seller, and identification data associated with at least one customer (“Chart 200 includes a cache or repository 201 containing consumer product and service data relative to itemized receipts. The itemized receipt data may be uploaded directly by the consumers themselves or it may be intercepted at transaction terminals at every transaction. 
and an analytics module that analyzes the electronic receipt and the digitized receipt using a natural language processor (NLP) to generate a promotion based on the analyzed electronic receipt (“Parsers 410 may be enhanced for natural language processing (NLP) and text recognition (TR). Server 401 has one or more queues 409. Queue 409 is adapted to receive product/service data in the form of digitized itemized receipts”) (0076) and the digitized receipt to the customer or to target an other customer (i.e. Examiner notes that the underline and bolded terms is associated with other customers. Appropriate correction is required.) (“Personalized receipt data (receipts that identify the shopper) that might be directly intercepted from a shopping terminal can be processed and matched to external data that reveals personal web pages or personal devices maintained by the shopper. In this scenario, targeted advertisements may be directed from a participating advertisement server like server 116 serving ads 117”) (0038).
Cheng specifically doesn’t disclose, a point of sale device at a seller location, accepting a sales data input indicating a purchase by a customer, a transceiver coupled to the point of sale transmitting the sales input data, a transaction server configured to receive the sales input data for generating an electronic receipt of a sale based on the sales input data, and a transceiver paired with a mobile device sending the receipt to the mobile device for storage, however Shah discloses, a point of sale device at a seller location, accepting a sales data input indicating a purchase by a customer (“a customer of the customer mobile device 102 is present at a retail or restaurant location and desires to procure goods or services. The goods or services to be procured are entered on the POS terminal 104 or other POS terminal. The POS terminal 104 may operate independently of other computing devices or may communicate data with the backend system 
a transceiver coupled to the point of sale terminal, the transceiver transmitting the sales input data (“The receipt may also be transmitted via the radio transceiver device of the POS terminal 104 to a printer also including such a radio transceiver device, such as the NFC printer 106. The POS terminal 104 may also output the receipt directly to the customer mobile device 102 via the radio transceiver device”) (0018);
a transaction server configured to receive the sales input data, the transaction server generating an electronic receipt of a sale based on the sales input data (“The method 200 then generates 204 a receipt image from data of the transaction and transmits 206 the receipt image via the radio transceiver device of the POS device directly to the customer device via a wireless peer-to-peer connection”) (0021-0023, 0018);
a transceiver paired with a mobile device, the transceiver sending the receipt to the mobile device for storage (“the method 300 further includes generating an image of the receipt and the transmitting 310 of the receipt to the customer mobile device includes transmitting 310 the image of the receipt. In some such embodiments, generating the image of the receipt includes requesting a receipt image via a network from a receipt image generating process and receiving the image of the receipt via the network in response thereto”) (0026).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for receive an image of a paper receipt scanned from a camera on the mobile device to determine the transaction type, date of transaction, and amount  Cheng, a point of sale device at a seller location, accepting a sales data input indicating a purchase by a customer, a transceiver coupled to the point of sale transmitting the sales input data, a transaction server configured to receive the sales input data for generating an electronic receipt of a sale based on the sales input data, and a transceiver paired with a mobile device sending the receipt to the mobile device for storage, as disclosed by Shah for the purpose to electronically transmitting a bill or receipt for goods or services of a purchase transaction via a wireless connection between a Point-Of-Sale (POS) device and a customer device.

Regarding claim(s) 3, Cheng discloses, wherein the receipt is stored on the mobile device (“shopping domain 105 includes an optical character recognition (OCR) scanner 112 for digitizing paper documents including paper receipts representing itemized receipts received by shoppers. In this example a scanned document 113 displayed on computing appliance 111 represents one or more itemized receipts digitized through OCR scanning”) (0028-0029).

Regarding claim(s) 4, Cheng discloses, wherein data is provided for the receipt to allow classification of the receipt on the mobile device (“The parser used to identify base items on the receipt can be enhanced to consider such things as the area of the receipt holding data so that an item represented as "AB" can be classed as a based item by where (geographically) it resides on 

Regarding claim(s) 6, Cheng discloses, wherein the seller interface compiles the sales and produces a chart of sales of different products (“direct interception of transaction data in the form of itemized receipts is practiced with inclusion of shopper identifications for the purpose of targeted advertising, analyzing shopper behavior, or other functions that depend on knowledge of who purchased the products and services identified on the itemized receipts”) (0056, 0059).

Regarding claim(s) 7, Cheng discloses, further comprising a seller administration module coupled to a database, and wherein the seller administration module records the sale in a sales database associated with the seller (“Search engine 401 may utilize the optimized data and any extracted keywords associated with the data to search in additional servers 403 representing other data sources such as merchant databases, general databases, or other data sources”) (0081).

Regarding claim(s) 8, Cheng discloses, further comprising a database storing the receipt, identification data associated with at least one registered seller and identification data associated with at least one customer (“service provider to obtain related data by proper matching of item information, including merchant identification to the same item information in and “the receipt data is not necessarily individualized to identify shoppers unless the outlet includes shopper registration and shopper identification facilities to track personal shopping records for individual shoppers patronizing the outlet”) (0035 and 0038).

Regarding claim(s) 9, Cheng discloses, wherein the analytics module coupled to the sales database associated with the seller and the database (“Chart 200 includes a cache or repository 201 containing consumer product and service data relative to itemized receipts. The itemized receipt data may be uploaded directly by the consumers themselves or it may be intercepted at transaction terminals at every transaction. In one embodiment the consumer may upload the itemized receipt data to a personalized Website for later access by the service provider”) (0055).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. 20120284081 by (“Cheng”) in view of U.S Pub. 20170309137 by (“Shah”) in view of U.S Pub. 20180165716 by (“DeBacco”).
Regarding claim(s) 5, Shah doesn’t specifically disclose, the seller interface displaying sales at the seller location including the sale, however DeBacco discloses, wherein a seller interface is generated, the seller interface displaying sales at the seller location including the sale (“The point of sale terminal may also refer to the location where the sale is conducted, money changes hands and a receipt is given”) (0037).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for receive an image of a paper receipt scanned from a  Cheng, the seller interface displaying sales at the seller location including the sale, as taught by DeBacco for the purpose to collect consumer spending trends in the real world via receipts, and tying that to a specific individual via an engagement with a person's mobile device.

Response to Arguments
With regards to §103 rejections:
Applicant's arguments, see pages 4, filed June 10th, 2021 with respect to the rejection(s) of claims 1-9 under 35 U.S.C 101 have been fully considered but are unpersuasive. 
Applicant states, “visibility for a machine across both electronic and paper receipts was not possible, nor could insights be generated from combined extraction of information from both kinds of receipts (electronic and paper). The recited invention is thus integrated into a practical application, e.g., acquiring scanned images of paper receipts from a user's mobile phone to extract information using an NLP processor and combine that information with information acquired from electronic receipts to generate a promotion …” Remarks 4.
Applicant's arguments have been fully considered but they are not persuasive. The claimed invention does not solve a technical problem. Rather, describe commercial interactions (i.e., advertising, marketing or sales behaviors) of receive an image of a paper receipt scanned to 
Examiner acknowledge that “[s]oftware can make non-abstract improvements to computer technology just as hardware improvements can, and sometimes the improvements can be accomplished through either route.” Enfish, 822 F.3d at 1335. However, “to be directed to a patent eligible improvement to computer functionality, the claims must be directed to an improvement to the functionality of the computer or network platform itself.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1365 (Fed. Cir. 2020) (citing Enfish, 822 F.3d at 1336–39). Instead, Examiner finds that the “improvement” to which Applicant refer is a business improvement rather than an improvement to a technological or technical field (See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (“[R]elying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”). See MPEP §§ 2106.05(a)–(c), (e)–(h).

With regards to §103 rejections:
Applicant's arguments, see pages 4, filed June 10th, 2021 with respect to the rejection(s) of claims 1-9 under 35 U.S.C 103 have been fully considered but are moot in view of the new ground(s) of rejection. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pub. 20150003734 (“Barrett”); U.S. Pub. 20130128321 (“Pandipati”).
Barrett discloses, enable users to capture images of records (e.g., receipts, business cards, odometer readings, travel itineraries) and to submit the images so that the records are processed. The users are able to submit their images to a service that processes the records appropriately, based on the classification of the record. For example, receipts can be recorded as expenses or otherwise associated with financial accounts or resources of the user.
Pandipati discloses, a scanner apparatus to scan receipts into a computer and a software program which automatically organizes all the information that can be viewed in various formats, namely, tabular statements, pie-charts, etc., and allows for record keeping, budgeting and reconciliation.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.